DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Reopened
In view of the appeal brief filed on 06/09/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 15, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the new ground of rejection for claims 1-2, 4-8, 15, 17-19, 21, and 23 relies on a new reference for the lock.
In particular, the new ground of rejection for claim 22 relies on two new references, including a reference relied upon for providing a child seat shell.
In particular, the new ground of rejection for claim 20 relies on a reason for combining Breuninger with Amesar that are different from that which was relied upon in the final rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
Claims 1-2, 4-8, 15, 17-21, and 23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amesar (US 2009/0152913 in view of Breuninger (US 7946614).
Amesar shows and discloses a child safety seat or infant car seat, including side-collision protection elements 14a and 14b, but lacks the specifics of a lock comprising a latch for engaging a counter-element to hold the collision protection elements in a protruded functional position.
On the other hand, Breuninger shows a seat 3 with collision protection elements 5 that are moved from a stowed, resting state to a protruded functional state, and including a telescoping portion 5.
It would have been obvious to modify the seat of Amesar to replace members 14a and 14b with respective telescoping elements 5, 5a taught by Breuninger on the child seat of Amesar because doing so would provide the benefit of an automated safety device that can deploy when a crash occurs to keep the child seat from crashing into an adjacent wall or other object, which is considered to have certain advantages over members that are manually deployed.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
Claim 1: A child safety seat or infant car seat (1 of Amesar) for mounting onto a motor vehicle seat (10, 11 of Amesar), particularly a motor vehicle passenger seat, the child safety seat or infant car seat comprising a seat shell and a side-collision protection extension mounted thereon (side-collision protection elements 14a, 14b of Amesar 
characterized in that the side-collision protection extension, particularly on both sides of the seat shell (side-collision protection extension elements 14a, 14b are on both sides of the shell, as shown in Figure 6 of Amesar, as modified by Breuninger to replace each of elements 14a and 14b with respective side-collision extensions comprising elements 5, 5a taught by Breuninger), is locked and positioned in the functional position in such a way that side forces are transferred into the seat shell (side-collision elements 5, 5a taught by Breuninger are each positioned and locked by respective latch levers 17 and latch receiving portions 9 such that side forces are transferred through elements 5, 5a taught by Breuninger on both sides of the shell taught by Amesar, into the seat shell during impact when an object engages elements 5, 5a because of the structural connections) and in that 
an overall width of the child safety seat is larger when the side-collision protection extension is in the functional position than an overall width of the child safety seat when the side-collision protection extension is in the resting position (as shown in the comparison of Figure 6 to Figure 3a of Amesar and in the comparison of Figures 2 and 3 of Breuninger), 


Claim 2 (previously presented): A child safety seat according to claim 1, wherein the side element in its resting position, rests essentially flat on or is essentially flush with a side area of the seat shell (rests essentially flat on a side area of the seat shell, as shown in Figure 2 of Breuninger).

Claim 4: A child safety seat according to claim 1, wherein the side element is configurable as regards to at least one of its length and its height position (the retractability elements 5, 5a, and 5b are configurable in length).

Claim 5 A child safety seat according to claim 1, wherein the side element comprises a snap-in control (click lock) mechanism, snap-action mechanism, folding mechanism, ratchet mechanism, telescope mechanism, thread or screwing mechanism or pulley mechanism, particularly for configuring at least one of length and fixation (where side elements comprising elements 5, 5a, and 5b of Breuninger provide a telescope mechanism).

Claim 6: A child safety seat according to claim 1, wherein the side element is arranged above a seat area of the child safety seat (at the positions corresponding to 14a and 14b in Figure 6 of Amesar).

Claim 7 A child safety seat according to claim 1, wherein the side element is arranged in a back section, particularly rearward of the back contact area of the child safety seat (as can be discerned from Figures 3a-4h of Amesar modified in light of Figures 1-3 of Breuninger).



Claim 15  A child safety seat according to claim 1, wherein the side element comprises an end section in the form or shape of a mushroom or disk (elements 5a and 5b of Breuninger form of a mushroom shape with a head formed by 5a larger than a stem formed by 5b).

Claim 17 The child safety seat according to claim 2, wherein the side element is pushed into the side area (in a retracted or rest position, as can be appreciated from Figure 2 of Breuninger).

Claim 18 The child safety seat according to claim 2, wherein the side element is slid into the side area (where movement from the retracted position shown in Figure 2 of Breuninger to the protracted positions shown in Figures 1 and 3 of Breuninger includes relative translational  or sliding movement of the side element).



Claim 20 A child safety seat or infant car seat (1 of Amesar) for mounting onto a motor vehicle seat (10, 11 of Amesar), particularly a motor vehicle passenger seat, the child safety seat or infant car seat comprising a seat shell and a side-collision protection extension mounted thereon (side-collision protection elements 14a, 14b of Amesar replaced by side-collision extensions 5, 5a, 5b of Breuninger, which thus are mounted on the seat shell, as shown in Figure 6 of Amesar, as modified by Breuninger), which may be brought from a resting position (retracted position) into a functional position (protracted position of element 5 of Breuninger applied in place of elements 14a and 14b of Amesar) and vice versa, 
characterized in that the side-collision protection extension, particularly on both sides of the seat shell (side-collision protection elements 14a, 14b are on both sides of the shell, as shown in Figures 6 of Amesar and are replaced by side-collision extensions 5, 5a, 5b of Breuninger, which thus are mounted on the seat shell, as shown in Figure 6 of Amesar, as modified by Breuninger), is locked and positioned in such a way that side forces are transferred into the seat shell (side-collision elements 5, 5a, 5b taught by Breuninger are positioned and locked on each side of the seat back by structures that 
the side-collision protection extension defines in its functional position a maximum width of the child seat (as shown in Figure 6 of Amesar, side-collision protection elements 14a, 14b, each replaced by a side-collision protection extension comprising elements 5, 5a, 5b of Breuninger, which in their protracted, functional state define a maximum width of the child seat), 
wherein the side-collision protection extension comprises a side element that comprises a snap-in control (click lock) mechanism, snap-action mechanism, folding mechanism, ratchet mechanism, telescope mechanism, thread or screwing mechanism or pulley mechanism, for configuring at least one of length and fixation (elements 5, 5a, 5b taught by Breuninger and applied in the combination are moved from a resting position comprising the retracted state and position shown in Figure 2 of Breuninger to their telescopically extended position shown in Figures 1 and 3 of Breuninger)
wherein said side-collision protection further comprises a locking latch (17 shown in Figure 2 of Breuninger) configured to be selectively slidingly received by a latch receiver (19 in Figure 2 of Breuninger), said locking latch engaging said latch receiver in a first configuration operable to lock said side-collision protection extension in said functional position (in a first fixed configuration, as shown in Figures 1 and 3 of Breuninger, applied in the combination with Amesar), said locking latch engaging said latch receiver in a second configuration operable to freely allow said side-collision protection extension to move from the resting position toward the functional position 

Claim 21 A child safety seat or infant car seat (1 of Amesar) for mounting onto a motor vehicle seat (10, 11, shown in Figures 1-2 and 6 of Amesar), particularly a motor vehicle passenger seat, the child safety seat or infant car seat comprising a seat shell and an elongate side-collision protection extension defining a longitudinal axis mounted thereon (side-collision protection elements 14a and 14b, replaced by elongated side-collision protection extensions comprising elements 5, 5a, and 5b of Breuninger configured for longitudinal movement in a direction of the longitudinal axis shown by the comparison of Figure 2 as compared with Figures 1 and 3, which elements 5, 5a, 5b are mounted on the seat shell in the combination), which may be brought from a resting position (retracted position shown in Figure 2 of Breuninger) in which the longitudinal axis extends along surface of the seat shell (the longitudinal axis, as defined extends along multiple of the surfaces of the seat shell, as may be appreciated from Figures 1-3 of Breuninger) into a functional position (protracted position of elements 5, 5a, 5b shown in Figures 1 and 3 of Breuninger) in which the longitudinal axis extends laterally outwardly from the seat shell and vice versa (as shown in Figure 2 and Figures 3a, 3b, 4g, and 4h), 
 elongate side-collision protection extension, particularly on both sides of the seat shell (taught by two oppositely positioned elements 14a, 14b in Figure 6 of Amesar, but replaced by respective ones of the elongated side-collision protection extension comprising elements 5, 5a, and 5b of Breuninger), is locked in the functional position and positioned in such a way that side forces are transferred into the seat shell (side-collision elements 5, 5a, 5b are each positioned and locked by locking elements 17, 19 because of the structural connections) along the longitudinal axis of the elongate side-collision protection extension (the direction of forces includes forces in a lateral or longitudinal direction as defined above) and in that 
the elongate side-collision protection defines, neither in the functional position nor the resting position, a supporting surface for the child sitting in the child safety seat (the side-collision protection elements 5, 5a, 5b of Breuninger do not define a supporting surface for the child sitting in the child safety seat in either of the functional or resting position) and in that 
the elongate side-collision protection extension defines in its functional position a maximum width of the child seat (as shown in the comparison of Figure 6 to Figure 3a of Amesar and in the comparison of Figures 2 and 3 of Breuninger), 
wherein the elongate side-collision protection extension comprises a side element, wherein the side element is configured to be folded-out, swivelled-out, or extended telescopically, (elements 5, 5a, 5b provide side elements, which are extended telescopically, as shown in Figure 2 as compared with Figures 1 and 3 of Breuninger) 
 elongate side-collision protection extension further comprises a locking element configured to engage a counter-element for locking said elongate side-collision protection extension in said functional position (a locking element comprising receiving elements 19 and counter-element comprising lever 17 that are engaged by the receiving elements 19).

Claim 23 (new):    A child safety seat or infant car seat for mounting onto a motor vehicle seat, comprising:
a seat shell (at 1 of Amesar);
a side-collision protection extension mounted to at least one side of the seat shell and comprising a side element, wherein the side element defines an outer face (side-collision protection elements 14a, 14b of Amesar replaced by side-collision extensions 5, 5a, 5b of Breuninger, which thus are mounted on the seat shell, as shown in Figure 6 of Amesar, as modified by Breuninger, where elements 5, 5a, 5b of Breuninger provide side elements on each side of the shell in the combination),
wherein the side-collision protection extension may be brought from a stowed, resting position in which the outer face extends along the surface of the seat shell into an extended, functional position in which the outer face extends laterally outwardly from the seat shell and vice versa (as shown by the comparison of stowed position of Figure 2 and the extended functional position of Figures 1 and 3 of Breuninger),
wherein the side-collision protection extension is locked in the functional position and positioned in such a way that side forces are transferred into the seat shell via the 
wherein the side-collision protection extension defines, neither in the functional position nor the resting position, a supporting surface for the child sitting in the child safety seat (the side-collision protection elements 5, 5a, 5b of Breuninger do not define a supporting surface for the child sitting in the child safety seat in either of the functional or resting position)  and
wherein the side-collision protection extension defines in its functional position a maximum width of the child seat (as shown in the comparison of Figure 6 to Figure 3a of Amesar and in the comparison of Figures 2 and 3 of Breuninger),
wherein side element is configured to be folded-out, swivelled-out, or extended telescopically (where elements 5, 5a, 5b of Breuninger are extended telescopically, as shown in Figure 2 as compared to Figures 1 and 3), and
wherein said side-collision protection extension further comprises a locking element configured to cooperate with a counter-element for locking said side-collision protection extension in said functional position (a locking element comprising receiving elements 19 and a counter-element comprising a latch lever 17 in the frame member 5b of the side-collision protection extension, which is releasably lockingly engaged by the receiving elements 19, as shown in Figure 2 of Breuninger)  and configured to freely .

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amesar (US 2009/0152913) in view of Breuninger (US 7946614) and Stephens (US 4385783).
Amesar and Breuninger show and disclose the details set forth above and substantially provide the details of claim 22 below and Breuninger implies that there is a spring or other biasing element biasing the latch lever 17 into engagement with elements 9, but Breuninger arguably lacks the specifics of a spring or other biasing element that biases the latch lever 17 into engagement with the locking elements 19.
On the other hand, Stephens shows a latch lever 60 in Figure 3 similar to that of latch lever 17 of Breuninger, and further shows the latch lever 60 that is specifically biased by a spring 66 in Figure 3 of Stephens.   
It would have been obvious to provide a spring engaged with the latch lever 17 and biasing it towards elements 19 of Breuninger, as taught by Stephens because doing so would cause more consistent locking of elements 17 and 19 of Breuninger, and doing so is also a known expedient in the art of locking one vehicle seat element relative to another.

Claim 22 (new):    A child safety seat or infant car seat for mounting onto a motor vehicle seat, comprising:
a seat shell (where Amesar provides a child safety seat, including a seat shell);
a side-impact extension mounted to at least one side of the seat shell and configurable in a stowed, resting position adjacent the seat shell (comprising element 5a  and 5 shown in Figures 1-3 of Breuninger, replacing each of members 14 on opposite sides of the shell as shown at 14a and 14b in Figure 6 of Amesar, in accordance with the statement of obviousness above) to an extended, functional position extending laterally outwardly from the seat shell (as shown in Figures 1, 3, and 6 of Amesar and modified to include the side-impact extensions 5 shown in Figures 1-3 of Breuninger); and
a lock mechanism having a latch (17, as shown in Figure 2 of Breuninger), a latch receiver sized to selectively receive the latch (latch receivers 19, shown in Figure 2 of Breuninger), and a biasing element positioned to urge the latch into engagement with the latch receiver (column 7, lines 30-37 of Breuninger describe prestressing the lever and column 7, lines 52-54 describe a separate actuator configured “to prevent the second [lever] from being pivoted out of the recess 19” such that a biasing element to urge the latch into engagement with the lever receiver is suggested, albeit not specifically shown in the drawings nor further structurally described—yet Stephens has an analogous locking mechanism, as shown in Figure 3, and further shows a specific biasing element as spring 66 positioned to urge the latch into engagement with a rack of teeth, which would 
wherein the latch is free to slide into a locked engagement with the side-impact extension under the biasing force of the biasing element when the side-impact extension is in the functional position to define a locked configuration (biasing force by spring 66 taught by Stephens, Breuninger discloses the claimed invention including the latch 17 pivotally mounted on the side-impact extension instead of on the seat fame element 14 and engaging latch receivers 19 on the seat frame element 14 instead of on the side-impact extension portion 5b, which is the reverse relative to the positions of the latch and the latch receivers in the present invention—it would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the position of the latch and the latch receivers, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167), and the latch is out of the locked engagement when the side-impact extension is in the resting position (in accordance with the statement of obviousness for combining Breuninger with Amesar, and where Breuninger, column 7, lines 48-52 describe how the latch 17 is released, and it is noted that the latch is capable of being released in all of the positions of the side-impact extension 5a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636